Citation Nr: 1125905	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  09-10 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial (compensable) rating for bilateral hearing loss.  

2.  Entitlement to an increased (compensable) rating for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel
INTRODUCTION

The Veteran served on active duty from June 1956 to June 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss with a noncompensable rating, effective June 28, 2007, and denied a compensable rating for hemorrhoids.  The Veteran disagreed with the rating assigned for bilateral hearing loss and the denial of a compensable rating for hemorrhoids, and the current appeal ensued.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2011.  A transcript of that hearing is of record and associated with the claims folder.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has not stated, nor does the record show, that his service-connected disabilities affect his ability to obtain or maintain substantially gainful employment.  He stated during a March 2011 Travel Board hearing that he was retired.  He also testified that he avoided physical labor with regard to his hemorrhoids, but that he was past that now.  Therefore, the issue of a TDIU is not specifically before the Board and the Rice case is not for application.  


FINDINGS OF FACT

1.  On March 22, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at his Travel Board hearing that a withdrawal of the appeal on the issue of entitlement to an initial increased rating for bilateral hearing loss was requested.  

2.  The Veteran's hemorrhoid disability manifests in hemorrhoids that bleed occasionally, are painful, and cause difficulty with bowel movements; however, the hemorrhoids are not thrombotic and not irreducible, have no excessive redundant tissue, and do not produce secondary anemia or fissures.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issues of entitlement to an initial compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).  

2.  The criteria for a compensable rating for hemorrhoids have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.114 and Diagnostic Code 7336 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  

At that March 2011 personal hearing before the Board, the Veteran indicated that he wished to withdraw the issue of entitlement to an initial compensable rating for bilateral hearing loss.  Hearing transcript at 2.  The Board finds that the Veteran's statement, once transcribed as part of the record of the hearing, indicating his intention to withdraw the appeal as to this issue satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a Notice of Disagreement within the meaning of 38 U.S.C. § 7105(b)).  Hence, there remain no allegations of errors of fact or law for appellate consideration on the issue of entitlement to an initial compensable rating for bilateral hearing loss.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.  

Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2007.  The letter fully addressed the notice elements.  This letter advised the Veteran of the information required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The August 2007 letter also informed the Veteran of how VA determined disability rating and effective dates.  See Dingess.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The RO associated the Veteran's service treatment records, and VA treatment records, with the claims file.  

The Veteran underwent  VA examinations in February 2008 and April 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The claims file was reviewed, the examinations were thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The Board therefore finds the examinations to be adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased rating issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Veteran also testified at a Travel Board hearing in March 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer/Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the VLJ identified the issue on appeal.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The symptoms of his hemorrhoids were explored.  Specifically, during the hearing, the VLJ asked the Veteran if any doctor had given him a diagnosis or made any indications that he might have anemia or something because of bleeding, related to his hemorrhoids.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating 

The Veteran claims that his hemorrhoid condition is more severe than the current evaluation reflects.  He maintains that he has a ritual that he must undergo each day to prevent severe discomfort from his hemorrhoids.  He related that his hemorrhoids had become progressively worse and that as a result, his hemorrhoids affect every facet of his life.  

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a zero percent evaluation is warranted for mild or moderate hemorrhoids.  A 10 percent evaluation contemplates hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent evaluation is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  

In July 2006, the Veteran was seen for a routine examination.  He reported that he had no change in his bowel habits, blood per rectum, or black stools.  No anemia was reported in contemporaneous laboratory studies (blood testing).  Laboratory testing conducted in July 2007 was also negative for anemia.  Subsequent treatment records made no reference to complaints pertaining to hemorrhoids.  Indeed, the only reference made to the Veteran's hemorrhoids was to his past history of treatment and the refilling of a prescription.  

In February 2008, the Veteran underwent a VA examination.  His history of treatment for hemorrhoids since service was discussed.  Notably, he reported that hemorrhoids had influenced his type of work.  He said he tried construction work for a while which was too difficult for him.  Driving a laundry truck provided the most funds and was not too physical.  He tried sales, office work, and finally became a plant manager for 15 years.  He said he retired in 2002 after his company was bought and he was "let go".  Since his retirement, he had been able to develop a regimen which was helpful for his hemorrhoids.  His daily regimen included lubrication, using Tux for wiping, and taking sitz baths if the area was irritated.  He also used ProctoFoam and took Metamucil daily.  With this combination, the Veteran related that he seldom had blood in the toilet or on his tissue.  Bowel movements were still painful.  His need for this control made it difficult for him to do anything such as visiting, go on a trip, or go hunting, or fishing overnight.  His hemorrhoids had affected the quality of his life.  

Physical examination revealed the peri anal skin was in good condition without erythema.  There were redundant hemorrhoidal tags extruding from the rectum in all dirctions much like pedals of a flower.  At the time of the examination, none of them were indurated.  There was no evidence of fissures or fistula.  The anal sphincter was moderately tight but admitted the index fingers to the point that the prostate could be felt which was smooth, symmetric, and without nodularity.  There was no stool in the ampulla.  The impression was recurring rectal hemorrhoids and status post hemorrhoidectomy March 1972, with result in rectal scarring and stenosis of a moderate degree.  The examiner indicated that the Veteran's hemorrhoidal problems had seriously impacted his life and quality of life.  

The Veteran underwent a VA examination in April 2009.  He had no significant change in weight and denied nausea or vomiting.  He continued to have occasional problems with constipation in spite of daily Metamucil and high fluid intake and avoidance of constipating foods.  He had never had a fistula.  He denied abdominal pain except for occasional left lower quadrant abdominal cramping.  He had no evidence of ulcerative colitis or trauma.  Physical examination revealed no evidence of malnutrition or anemia.  He was having no abdominal pain, tenderness, or ostomy.  The diagnosis was long history of symptomatic hemorrhoids with frequent bouts of constipation which greatly affected the Veteran's various occupations, making them impossible, as well as his daily activities because of the daily regimen he had to go through to minimize his daily symptoms.  He was advised to increase his daily intake of Metamucil.  The examiner stated that it was as likely as not that the Veteran's constipation was due to his service-connected symptomatic hemorrhoids.  

That same day, he underwent additional VA examination which revealed on physical examination that he had a rosette of external hemorrhoidal tags.  Digital rectal examination revealed a tight anal sphincter.  There was some apparent scarring just inside the anus.  There were no rectal masses or tenderness noted and no blood noted on the withdrawn gloved examining finger.  There was no evidence of anemia.  The diagnosis was known history of external and probably internal hemorrhoids which continued to be symptomatic and required daily treatment.  The examiner indicated as noted in the Veteran's February 2008 VA examination report, the Veteran's hemorrhoidal problem had greatly affected his occupation as well as his daily activities.  

After a careful review of the record, the Board finds that the Veteran's hemorrhoids do not warrant a compensable rating at any time during the rating period.  In this regard, the Board notes that the objective medical evidence of record reflects findings of no active hemorrhoids in the VA examination in February 2008 or April 2009.  Although the April 2009 examination report indicates that the hemorrhoids are symptomatic, that related to the Veteran's daily use of Metamucil and treatment he undergoes with Vaseline, Tucks, and sitz baths.  There is no evidence which shows that the Veteran's hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent occurrences, necessary to warrant a 10 percent rating.  VA examinations found no fissures, thrombosis, incontinence or anemia.  Indeed, the Veteran testified that he did not have problems with excessive bleeding or anemia.

As such, the Board finds that the Veteran's hemorrhoids do not warrant compensable disability rating under Diagnostic Code 7336.  

The Board has considered the Veteran's statements that his disability is worse than reflected by the current rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his hemorrhoid disability- according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's hemorrhoids has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination report) directly address the criteria under which these disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, a compensable rating for hemorrhoids is not warranted on a schedular basis.  

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating. Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The evaluation of the Veteran's hemorrhoids was applied to the applicable rating criteria and case law.  The applicable criteria provide for higher ratings, and the Board fully explained why the higher ratings were not warranted.  Given that the applicable schedular rating criteria are more than adequate in this instance, the Board need not consider whether the Veteran's hemorrhoid disability includes exceptional factors.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Nevertheless, the Board observes that there is no evidence that the Veteran's hemorrhoids has resulted in frequent hospitalizations or marked interference with employment.  Although the examiners indicated that the Veteran's hemorrhoids have greatly impacted his occupations and his daily life, it is important to note that during this rating period, the Veteran has been retired, and that his daily regimen and use of Metamucil and ProctoFoam HC has prevented bleeding, and large or thrombotic hemorrhoids, which are adequately reflected in the rating criteria.  


ORDER

The claim for entitlement to an increased rating for bilateral hearing loss is dismissed without prejudice.

A compensable rating for hemorrhoids is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


